       Case 1:19-cv-02000-JPW Document 21 Filed 09/08/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEITH M. NIGRO,                       :   Civil No. 1:19-CV-02000
                                      :
              Plaintiff,              :
                                      :
              v.                      :
                                      :
PENNSYLVANIA HIGHER                   :
EDUCATION ASSISTANCE                  :
AGENCY,                               :
                                      :
              Defendant.              :  Judge Jennifer P. Wilson
                                    ORDER
     AND NOW, on this 8th day of September, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendant’s motion to dismiss (Doc. 12) is GRANTED.

  2. Plaintiff’s unjust enrichment claim, Plaintiff’s claim under the Consumer

     Financial Protection Act, and Plaintiff’s claim under 42 U.S.C. § 1983 are

     DISMISSED WITH PREJUDICE.

  3. Plaintiff’s claim under the Unfair Trade Practices and Consumer Protection

     Law is DISMISSED WITHOUT PREJUDICE.

  4. Plaintiff shall file an amended complaint in accordance with this order and

     the accompanying memorandum within twenty-one days of the date of this

     order.




                                        1
     Case 1:19-cv-02000-JPW Document 21 Filed 09/08/20 Page 2 of 2




5. If Plaintiff fails to file an amended complaint by the above date, the Clerk of

   Court shall be directed to close this case.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       2
